CONCURRING OPINION OF
GALBRAITH, J.
While I do not view this statute authorizing the appointment of a guardian for a spendthrift, with any degree of pride, I am not prepared to state that it does not answer a necessity and perform a useful purpose in this Territory.
A number of inferences may be made from the record in this case among which may be enumerated the following, to wit, (1) that the ward is a person without business capacity or a proper sense of the value of money or property; (2) that she has a well developed taste for strong drinh and a disposition to gratify it on slight provocation; (3) that she is a spendthrift within the terms of the statute; (4) that there are a number of persons who are willing to assist her in the management and dissipation *418of her estate; (5) that the estate has been prudently managed by the guardian and no satisfactory reason given for the termination of the guardianship; (6) that the interest of the ward and her estate demand that the guardianship should continue under the protection of the probate court; (7) that while the. ward has not been provided with a house in keeping with the value of her estate this necessity can be as well met under the guardianship as by its termination. For these reasons I concur in the conclusion and judgment announced in the foregoing opinion.